United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 16-3579
                       ___________________________

                                  Dexter Harmon

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

  Leslie Rutledge, Attorney General, State of Arkansas; Bourgon B. Reynolds,
Assistant Attorney General, State of Arkansas; Chris Piazza, Circuit Court Judge,
 Pulaski County; Wendy Kelley, Director, Arkansas Department of Correction;
Arkansas Department of Correction, Trust Fund Centralized Banking; Vicki Rice,
                  ADC Trust Fund Centralized Banking Office

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                    Appeal from United States District Court
                for the Eastern District of Arkansas - Little Rock
                                 ____________

                          Submitted: September 8, 2017
                           Filed: September 13, 2017
                                 [Unpublished]
                                 ____________

Before COLLOTON, ARNOLD, and GRUENDER, Circuit Judges.
                         ____________

PER CURIAM.
       Arkansas inmate Dexter Harmon appeals the district court’s1 dismissal of his
42 U.S.C. § 1983 complaint. We previously granted Harmon in forma pauperis
status, affirmed the dismissals of claims against all but Arkansas Assistant Attorney
General Bourgon Reynolds, and ordered briefing on those claims.

      After careful de novo review, see Cooper v. Schriro, 189 F.3d 781, 783 (8th
Cir. 1999) (per curiam) (28 U.S.C. § 1915A dismissal for failure to state claim
reviewed de novo), we conclude that the district court correctly determined that
Reynolds was entitled to absolute immunity in the circumstances presented here. See
Murphy v. Morris, 849 F.2d 1101, 1104-05 (8th Cir. 1988) (articulating factors to be
considered in deciding whether to extend absolute immunity to government attorney
who was representing state defendant in prisoner civil rights lawsuit). Accordingly,
we affirm. See 8th Cir. R. 47B.
                       ______________________________




      1
       The Honorable Billy Roy Wilson, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable Joe
J. Volpe, United States Magistrate Judge for the Eastern District of Arkansas.

                                         -2-